DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims
	Claims 1-10 are pending in the application.
Priority
	This application is a U.S. National Stage entry of PCT/CN2018/122247, filed 12/20/2018, and claims priority benefit of foreign application CN201711385641.3, filed 12/20/2017.
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied and constitute the complete set presently being applied to the instant application.
Claim Objections
	Amended claim 10 recites (in part) recites the phrase “[a] drug combination, characterized in that said drug combination is a formulation the compound of formula (I)…”.  There appears to be some missing word or words here.  Appropriate correction is required.
	Claims 3, 4 and 6 are objected to as dependent upon a rejected base claim.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites (in part) the phrase “[a] method of treating a disease with pathological 
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 7 recites the broad recitation cancer, and the claim also recites a limited range of cancers, which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 9 recites (in part) the phrase “in which said cancer is preferably breast cancer,…”.  The term “preferably" used here renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5 and 7-10 are rejected under 35 U.S.C. 102(a)(1) as anticipated by WO 2006/122151 A1 (cited previously).
This reference (Abstract and throughout) discloses IDO modulators, including 

    PNG
    media_image1.png
    134
    265
    media_image1.png
    Greyscale
(p. 138), which is a compound of formula (I), where X is an amino group, a = b = 2, R1 is alkyl (methyl), R3 and R4 are halogen and R2 is H (reading on claims 1 and 5).
	Regarding claims 7-9, the reference teaches methods of use of the inventive compounds, including the cited compound in treating IDO-associated disease, including cancer Alzheimer’s disease, cataracts and others (see p. 29 lines 1-30).  
	Regarding claim 10, which claims a “drug combination”, interpreted here as comparable to a pharmaceutical composition, the reference teaches compositions comprising the inventive compounds, including the cited compound, and a pharmaceutically acceptable carrier (see p. 4 lines 28-28; p. 32-34).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the 
Claims 1, 2, 5 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2018/024208 A1 (effective filing date 08/02/2016; cited by Applicants; English equivalent US 2019/0169140 referred to herein; cited previously).
The reference (throughout) teaches IDO modulators of general formula 
    PNG
    media_image2.png
    184
    351
    media_image2.png
    Greyscale
, where D is O, S or -S(=O)-, L includes C1-10 alkyl, and R1 includes the groups 
    PNG
    media_image3.png
    97
    119
    media_image3.png
    Greyscale
 or 
    PNG
    media_image4.png
    74
    127
    media_image4.png
    Greyscale
, as exemplified by compounds 55 and 56 (p. 57):
			
    PNG
    media_image5.png
    269
    358
    media_image5.png
    Greyscale
, where X is O, R3 and R4 are halogen, R2 is H, c is 1, a = b = 1 or a = b = 2, R1 S(O)2-R6.  The compounds meet the limitations of the In re Hoeksema, 154 USPQ 169; Ex parte Weston, 121 USPQ 428; Ex parte Bluestone, 135 USPQ 199; In re Doebel, 174 USPQ 158.  As was stated directly in THE GENERAL TIRE & RUBBER COMPANY v. JEFFERSON CHEMICAL COMPANY, INC., 182 USPQ 70 (1974): "If any structural change is obvious to one skilled in the art, a substitution of the next higher homolog  would seem to be." Note also In re Jones, 21 USPQ2d 1942, which states at 1943 "Particular types or categories of structural similarity without more, have, in past cases, given rise to prima facie obviousness"; one of those listed is "adjacent homologues and structural isomers".  Similar is In re Schechter and LaForge, 98 USPQ 144, 150, which states "a novel useful chemical compound which is homologous or isomeric with compounds of the prior art is unpatentable unless it possesses some unobvious or unexpected beneficial property not possessed by the prior art compounds." Note also In re Deuel 34 USPQ2d 1210, 1214 which states, "Structural relationships may provide the requisite motivation or suggestion to modify known compounds to obtain new compounds. For example, a prior art compound may suggest its homologs because homologs often have similar properties and therefore chemists of ordinary skill would  ordinarily contemplate making them to try to obtain compounds with improved properties."  In the current case, at least the claimed ethylsulfonyl variants at substituent position R6 are prima facie obvious based on their close structural similarity to known methylsulfonyl compounds 55 and 56.
Regarding claims 7-9, the reference teaches methods of use of the inventive compounds in treating cancer, an IDO-associated disease (see [0452] - [0466]).
Regarding claim 10, the reference (claim 20) teaches pharmaceutical compositions comprising the recited compounds and pharmaceutically acceptable carriers.
Response to Arguments
Applicants’ arguments regarding rejection of claims 1-3 under 35 U.S.C. 102(a)(1) as anticipated by prior art found in WO 2018/196747 have been considered and found persuasive, and these rejections have been withdrawn.
Applicants’ arguments regarding rejection of claims 1, 2, 5 and 10 under 35 U.S.C. 102(a)(1) as anticipated by prior art found in WO 2018/024208 (English equivalent US 2019/0169140) have been 
However, upon further consideration, and in view of the claim amendments, claims 1, 5, 7 and 8-10 are newly-rejected under 35 U.S.C. 102(a)(1) as anticipated by WO 2006/122151 A1, as set forth above.
In addition, in view of the claim amendments, claims 1, 5, 7 and 8-10 are newly-rejected as obvious under 35 U.S.C. 103 over WO 2018/024208 A1 (English equivalent US 2019/0169140) as set forth above.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M. MAURO whose telephone number is (571)272-6070. The examiner can normally be reached 6:30-3:30 Pacific Time M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 


/JOHN M MAURO/Primary Examiner, Art Unit 1625